Citation Nr: 0946328	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-07 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected myositis of the neck, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for the service-
connected sinusitis, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto, Rico, that increased the noncompensable rating for 
the service-connected myositis of the neck to 10 percent, and 
denied entitlement to an increased (compensable) rating for 
the service-connected sinusitis.  

Significantly, this increase from noncompensable to 10 
percent for the service-connected myositis of the neck did 
not increase the overall combined rating assigned to the 
Veteran's service-connected disabilities, because prior to 
the issuance of the March 2007 rating decision, (and since 
the effective date of service connection - 8/23/67)) a rating 
of 10 percent had been in effect based on multiple 
nonservice-connected disabilities.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in July 2008.  A transcript of 
his testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The service-connected myositis of the neck is manifested 
by painful motion, but range of motion of the cervical spine 
(even with consideration of the manifestations produced by 
the non-service-connected degenerative disc disease of the 
cervical spine) is greater than 30 degrees of flexion, and 
the combined range of motion of the cervical spine is greater 
than 170 degrees; and any muscle spasm or guarding is not 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  

2.  At no time during the appeal period has the Veteran's 
sinusitis been manifested by incapacitating episodes 
requiring prolonged antibiotic treatment, or 3 to 6 non-
incapacitating episodes manifested by headaches, pain, and 
purulent discharge or crusting; the Veteran's complaints of 
sinus headaches are more likely than not tension-type 
headaches unrelated to the service-connected sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected myositis of the neck 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5021, 5237, 5242 (2009).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.97; Code 6513 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2006.  

This notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
including how disability ratings and effective dates are 
assigned.  The notification also substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

Moreover, the statement of the case, issued in February 2008 
and the supplemental statement of the case, issued in May 
2009, provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate the claims.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks increased ratings for the service-connected 
myositis of the neck, rated as 10 percent disabling, and the 
service-connected sinusitis, rated as noncompensable.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Myositis of the Neck

Historically, service connection for the Veteran's myositis 
of the neck was initially established pursuant to November 
1967 rating decision, issued within a year after the 
Veteran's discharge from service.  An initial noncompensable 
rating was assigned for myositis of the neck pursuant to 
rating criteria in effect at that time.  As noted in the 
introduction section of this decision, a combined rating of 
10 percent was assigned as a result of multiple nonservice-
connected disabilities, including the myositis of the neck, 
infectious mononucleosis, and chronic sinusitis.  

The Veteran submitted a claim for increase in December 2006.  
A new rating formula for the spine became effective September 
26, 2003, a little over 3 years before the Veteran filed his 
current claim for increase.  A March 2007 rating decision 
granted an increased rating to 10 percent for the service-
connected myositis of the neck pursuant to the new rating 
formula.  The Veteran currently asserts that a rating in 
excess of 10 percent is warranted for the service-connected 
myositis of the neck, particularly because the pain in his 
neck had severely increased in recent years, yet the 
increased rating to 10 percent had no effect on his combined 
overall disability rating (or disability pay) given the prior 
10 percent rating assigned for multiple nonservice-connected 
disabilities.  As the Veteran's claim for increase was filed 
in December 2006, after the new rating formula became 
effective, the Veteran's myositis of the neck must 
hereinafter be rated pursuant to the new criteria, in effect 
at the time the claim was filed.  

Disabilities of the spine, such as lumbosacral or cervical 
strain (Diagnostic Code 5237) or degenerative arthritis of 
the spine (Diagnostic Code 5242), for example, are to be 
rated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new rating formula, 
intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, as it applies to the cervical spine, a 10 percent 
rating is assigned for forward flexion of the cervical 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height.  

A 20 percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine limited to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is assigned for unfavorable ankylosis of the entire cervical 
spine.  A 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the cervical spine is zero to 45 degrees, 
extension is 0 to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. 

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is assigned for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate diagnostic code 
or codes. Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Myositis is listed under 38 C.F.R. § 4.71a, Diagnostic Code 
5021.  The diseases under diagnostic codes 5013 through 5024 
(which includes myositis under Diagnostic Code 5021) will be 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative except for gout, which is rated under 
diagnostic code 5002.  Degenerative arthritis is rated 
pursuant to diagnostic Code 5003, and  requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is assigned for arthritis with x-ray involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned for arthritis with x-ray evidence 
of involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

In addition to the criteria above, any associated 
radiculopathy of the lower extremity can be separately rated 
under 38 C.F.R. § 4.124A, Diagnostic Code 8520 for paralysis 
of the sciatic nerve.  A 10 percent rating is assigned for 
mild incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is assigned for moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating is assigned for 
moderately severe incomplete paralysis.  A 60 percent rating 
is assigned for severe incomplete paralysis, with marked 
muscular atrophy.  An 80 percent rating is assigned for 
complete paralysis of the sciatic nerve; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

The Veteran's claim for increase was received in December 
2006.  VA treatment records from 2002 through 2008 show 
complaints of neck pain with continuous pain in the lower 
cervical and upper dorsal back, with intermittent radiation 
to his right upper extremity down to the upper 1/3 of the 
right forearm, suggestive of a C5 radicular process, although 
having a negative Spurling sign.  

An MRI report from March 2003 revealed multilevel 
degenerative changes of the cervical spine more pronounced at 
the C5-C6 and C6-C7 interspace.  Cervical spine x-rays of 
September 2003 show evidence of narrowing of the 
intervertebral spaces at C5-C6, C6-C7.  

A December 2005 outpatient primary care follow-up note 
revealed that the Veteran sensory and motor examination was 
grossly intact.  

The Veteran's cervical spine was examined by VA in January 
2007 and March 2008.  The Veteran essentially complained of 
increasing pain located at the posterior lower neck and upper 
back.  The pain was aching, and radiated down towards the 
interscapular area, with occasional awkward sensation down 
into the upper extremities, mostly on the right side.  There 
was no complaint of loss of strength, no burning, no 
electric-type pain.  The Veteran reported frequent 
crepitation of the neck when turning his head to the sides, 
and also reported weekly flare-ups of severe pain after neck 
rotation.  The Veteran's pain was constant.  The Veteran was 
able to walk without limitation, and in fact could walk 5 to 
6 miles a couple of times per week without difficulty.  There 
were no complaints of numbness or weakness.  

With regard to limitations on employment and activities of 
daily living, the Veteran retired from Government service 
because of a change in the party holding office.  According 
to the March 2008 examination report, the Veteran retired in 
2001 because he was retirement-eligible.  He did household 
chores at his home and this did not worsen or improve his 
neck condition.  The Veteran was independent in the 
activities of daily living, with only mild impact noted with 
regard to shopping, exercise and recreation.  There were no 
effects on usual daily activities such as chores, traveling, 
feeding or bathing.  

On both examinations, the Veteran's posture was erect and 
symmetrical in appearance.  Alignment of head over the trunk 
was adequate.  Regarding intervertebral disc syndrome, the 
examiners at both examinations indicated that the Veteran did 
not have any incapacitating episodes requiring 
hospitalization or absolute bedrest prescribed by physician.  
He used prescription medicine, namely analgesics and muscle 
relaxants for neck pain.  

In January 2007, the range of motion of the cervical spine 
was:  flexion to 35 degrees, extension to 32 degrees, lateral 
bending 70 degrees to the right and left, rotation to 70 
degrees to the right and left.  All of the motions included 
consideration of pain at the extremes.  There was objective 
evidence of spasm noted at C5, C6, C7, T1, and T2.  There was 
no weakness and no fixed deformities.  

At the March 2008 examination, the range of motion of the 
cervical spine was:  flexion to 45 degrees, extension to 35 
degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 35 degrees, lateral rotation was 0-70 degrees 
bilaterally.  These ranges of motion included pain at the 
extremes.  There was no additional loss of motion on 
repetitive use of the cervical spine.

Spasm was once again noted, but there was no atrophy and no 
guarding.  The examiner specifically indicated that the 
Veteran's muscle spasm, localized tenderness and/or guarding 
were not severe enough to be responsible for abnormal gait or 
abnormal spinal contour.  

Sensory examination was normal, reflexes were normal, there 
was no muscle atrophy, and no cervical ankylosis.  Lasegue's 
sign was negative.

The March 2008 examiner also opined that the Veteran's 
multilevel discogenic disease at C2-C3, C3-C4, C5-C6 and C6-
C7 was less likely as not caused by or a result of the 
service-connected myositis of the neck.  Rather, it is more 
likely a result of the normal aging process.  

Private EMG studies from February 2002 were essentially 
normal, and confirmed that there was no evidence of cervical 
radiculopathy.  

Based on the foregoing, the criteria for the next higher, 20 
percent rating are not met for the service-connected myositis 
of the neck, regardless of whether the symptomatology 
associated with the intervertebral disc syndrome is 
considered as part of the service-connected disability.  
Flexion is greater than 30 degrees, and the combined range of 
motion of the cervical spine is greater than 170 degrees.  
Moreover, the examiner in March 2008 specifically stated that 
the Veteran's muscle spasms were not severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  

There are no objective signs of neurological deficit and 
there are no reported incapacitating episodes of 
intervertebral disc syndrome.  Based on these findings, the 
criteria for a rating in excess of 10 percent are not met 
under the General Rating Formula for rating disabilities of 
the spine or the criteria for rating intervertebral disc 
syndrome.  

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran has significant complaints of pain in his neck 
and upper back areas.  Any functional impairment in that 
area, however, already has been considered by the 10 percent 
rating assigned pursuant to Diagnostic Code 5201 and a 
separate compensable rating for radiculopathy of the upper 
extremities under DC 8520 is not for application in this case 
because the evidence shows that there is no radiculopathy.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The evidence more closely approximates the criteria for a 10 
percent rating for service-connected myositis of the neck 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, 
5237.  A separate compensable rating for radiculopathy of the 
upper extremities is not warranted because no such 
radiculopathy has been shown.  The criteria for the 
assignment of this 10 percent rating, but no higher, have 
been met during the entire appeal period, as there are no 
distinct time periods where the Veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The preponderance of the evidence is against the claim of an 
increased rating for the service-connected myositis of the 
neck; there is no doubt to be resolved; and an increased 
rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  

Sinusitis

The Veteran's service connected sinusitis is rated under Code 
6513, and the General Rating Formula for Sinusitis (General 
Formula), which provides that where the disability is 
detected by X-ray only, a 0 percent is to be assigned.   A 10 
percent rating is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis.  A note following the General Formula 
defines an "incapacitating episode" as one that requires bed 
rest and treatment by a physician.  38 C.F.R. § 4.97.

The Veteran's sinusitis has been rated as noncompensable 
since August 1967, the effective date of service connection.  
The Veteran asserts that an increase is warranted because he 
has headaches that he believes are sinus headaches, and which 
are increasing in severity.  

At VA examinations in January 2007 and March 2008, the 
Veteran reported recurrent frontal headache pain.  

Examination in January 2007 revealed no nasal polyps, 
although there was mild engorgement of nasal turbinates.  
There was no tenderness, purulent discharge or crusting.  X-
rays of the sinuses were normal.  

At the March 2008 examination, the Veteran continued to 
report frontal "oppressive" headaches.  He specifically 
reported to the examiner that he could distinguish his 
"sinus" headaches from his other headaches because his 
"sinus" headaches were manifested by a feeling of 
tenderness over the frontal area when it was from his 
sinusitis.  He reported flare-ups when he was exposed to 
cold.  He used Advil or Aleve when necessary and the response 
to treatment was good.  

The diagnosis was:  1) Tension-type headache; 2) Sinusitis by 
history.  The examiner specifically opined that the currently 
claimed headaches were less likely as not caused by or a 
result of chronic sinusitis.  The examiner indicated that the 
Veteran suffered from tension-type headaches, and although 
sinusitis did cause headaches, the Veteran's headaches 
appeared to be the tension-type, particularly because the 
Veteran's sinus x-rays were negative.  

In light of the foregoing, the criteria for the assignment of 
a compensable rating for the service-connected sinusitis are 
not met.  There are no post-service medical records that show 
the Veteran received antibiotic treatment for sinusitis.   At 
the hearing, he testified that he has not been treated with 
antibiotics for several years.  Moreover, the Veteran's 
reported symptoms do not meet the requirements for the 
assignment of a 10 percent rating based on non-incapacitating 
episodes, as such episodes require manifestations of 
headaches, pain, and purulent discharge or crusting.  His 
2008 VA examination indicates he complained of headaches, but 
denied crusting, or purulent discharge, or any other symptoms 
of sinusitis.  Moreover, the examiner opined that the 
Veteran's headaches were tension headaches, and not headaches 
from sinusitis, despite the fact that the Veteran reported 
pain and tenderness in the frontal area.  Although the 
Veteran insists that these headaches are related to 
sinusitis, and the Veteran is certainly competent to testify 
as to symptoms such as pain in the frontal area of his 
head/face, he is not competent to render a medical diagnosis.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

In short, signs of sinusitis were not detected on physical 
examination, and although the Veteran truly believes that his 
headaches are related to his sinusitis, his lay opinion in 
this regard is heavily outweighed by the opinion of the March 
2008 VA doctor who has the medical expertise and background 
to more accurately identify the etiology of the Veteran's 
headaches.  

Even if some of the Veteran's headaches were attributable to 
the service-connected sinusitis, the other criteria necessary 
to warrant the assignment of a compensable evaluation are not 
shown in this case.  The Veteran has consistently denied any 
other symptoms of sinusitis including crusting and purulent 
discharge.  Since the criteria are stated in the conjunctive, 
all three conditions must be met (headaches, pain, and 
crusting or purulent discharge) to warrant a compensable 
rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 
(2007) (finding that § 4.21 was not applicable to the 
criteria for a 40 percent rating for diabetes since it uses 
the conjunctive "and" ("requiring insulin, restricted diet, 
and regulation of activities") meaning that all three 
criteria must be met for entitlement to that rating).  As all 
three are not shown, a preponderance of the evidence is 
against the claim for a compensable rating and it must be 
denied.

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected myositis of the neck or the service connected 
sinusitis under consideration here have caused marked 
interference with employment, have necessitated frequent 
periods of hospitalization beyond those noted above, or 
otherwise render impracticable the application of the regular 
schedular standards.  The regular schedular standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  Thun v. Peake, 22 Vet. App. 111 
(2008).  


ORDER

A rating in excess of 10 percent for the service-connected 
myositis of the neck is denied.  

An increased (compensable) rating for the service-connected 
sinusitis is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


